Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered February 17, 1988, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
*756Ordered that the judgment is affirmed.
The defendant contends that the court’s instruction to the jury to continue its deliberations was coercive. This issue is not preserved for review since the defense counsel consented to the instruction. In any event, the language of the instruction was neutral and could not reasonably be considered coercive (see, People v Pagan, 45 NY2d 725; People v Eley, 121 AD2d 462; People v Carosella, 118 AD2d 865).
Similarly, the defendant’s contention that the court’s charge on justification failed to adequately inform the jury of the People’s burden of proof is unpreserved for review. In any event, the charge as given does not require reversal.
Finally, the sentence imposed was not excessive. Rubin, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.